GIDEON, J.
(dissenting). I shall not attempt to state at any length the grounds that impel me to disagree with the reasons that are deemed sufficient by Mr. Justice CHERRY for an affirmance of the judgment of the district court. The opinion of the court is based upon the broad ground that— “The contract, however, was subject at all times to the free and full exercise hy the city of its police power in the public interest.”
The contract existing between the appellants and the respondent city, which it is sought to have specifically performed, was made for the very purpose of conserving the “safety, health and welfare of the community.” The making of that contract was a valid exercise of the police power of the city when made. The opinion of this court in Salt Lake City v. Bernhagen, 56 Utah, 159, 189 Pac. 583, is based upon the claim of the city that the contract was valid as being within the city’s police power; that passing the ordinance authorizing such a contract was within the delegated powers of the municipality. We enter, therefore, upon a consideration of the question presented upon this appeal with the unquestioned fact that a valid contract exists between the appellants and the respondent city. It sufficiently appears from the allegations of' the complaint that the only reason for at*468tempting to avoid carrying out the contract on the part of the city is the subsequent act of the Legislature delegating certain additional powers to the municipality. Chapter 11, Laws Utah 1921, quoted in the opinion. It seems to be conceded that the act of the Legislature delegating additional powers does not alone authorize or justify the municipality in violating a solemn contract theretofore made and legal when made. Any other claim or contention would impair the obligations of a contract and therefore be within the prohibition of the Constitution. The failure to perform the contract between the appellants and the respondent city must therefore be based upon other reasons than the act of the Legislature in granting additional powers to the muncipality.
It' further appears from the complaint that the appellants had in good faith carried out their part of the agreement and had expended large sums of money relying upon the performance of the contract on the part of the city. The demurrer filed to the complaint admits the truth of the allegations of the complaint and every reasonable inference deducible from the facts therein stated. In my judgment it sufficiently appears that the methods or means to be employed in transporting garbage beyond the limits of the city under the amended ordinances were the same as provided in the contract between appellants and respondent city, also that no additional requirements safeguarding the health of the city are made in the ordinance complained of that were not provided in the ordinance in force at the time the contract was made. In other words, the amended ordinance of which complaint is made is to the effect that.the board of health can issue permits to other persons to haul away the very garbage that the city undertook by its contract to collect and deliver to the plaintiffs, without requiring any other or additional safety so far as the health and safety of the public are concerned than was required by its former ordinance and the contract in question. It further sufficiently appears from the complaint that the attempt on the part of the city to justify its failure to keep its agreement and carry out its contract is not based upon the exercise of its police power *469on bebalf of the public interest, but is merely the arbitrary act of city officials to avoid carrying out a contract by granting to other parties rights which belong to and were the consideration for the making of the contract in question.
“The municipality cannot disregard its contract obligations upon mere caprice, or because a pecuniary advantage may be thereby secured. When that is attempted, the courts will come to the relief of the contractor, if the party committing the injury is, with reference to the matter complained of, subject to their jurisdiction.” Algers v. City & County of San Francisco (C. C.) 32 Fed. 503.
As stated above, the contract was legal when made. No change of policy has been promulgated by the city. In fact, if the reasonable inferences deducible from; the allegations of the complaint are accepted as true, as they must be, there have been no new or additional precautions required to preserve the public health, in the methods of removal of garbage. The authorities relied upon do not go to the extent of relieving the city from the obligations of its contract in the alleged exercise of police power under facts as they are made to appear by the complaint in this action.
As I understand the theory of counsel for the city, it is to the effect that conceding that the contract was valid when made and whs made in the interest of public health, nevertheless, before the city can be charged with violating its contract and exceeding its authority it must be alleged and shown on the part of the appellants here that the change proposed by the amended ordinance was not made in the interest of public safety or public health. I am not ready to agree with that claim or contention; but, conceding such to be the law, it is, nevertheless, fairly inferable, in my judg-men, from the facts alleged, that the changes made and the proposed changes are not made in the interest of public health or public safety. No other reasonable conclusions can be deduced from the facts alleged in the complaint.
I express no opinion as to whether the remedy sought by appellants is the remedy to which they are entitled, but I am unable to agree with the opinion of the court, in view of the facts alleged in the complaint, that the city has the right to *470violate with impunity and withdraw from a contract admittedly executed under its police power and admittedly valid at the time it was executed.
I therefore dissent.
WOOLLEY, District Judge, concurs with the views expressed in the dissenting opinion.
WEBER, C. J., did not participate herein.